This is an appeal from an order overruling a demurrer to the complaint.
The action is for damages alleged to have been sustained by Violet A. Peiper, through the wrongful acts of the defendant.
The complaint alleges: "That W.H. Peiper aforesaid, was duly appointed the guardian ad litem of Violet A. Peiper, a minor, by the clerk of the court of Common Pleas for Charleston county, and authorized to bring this action in her behalf."
It also alleges that Violet A. Peiper is the daughter of the said W.H. Peiper, and that both were injured, especially the daughter, through the negligence and recklessness of the defendant in operating his automobile.
The defendant demurred to the complaint on the sole ground "that it appears upon the face of the complaint, that the same does not state facts sufficient to constitute a cause of action, in that it does not appear that the plaintiff suffered any damage by reason of the acts of negligence alleged in the complaint."
His Honor, the presiding Judge, made the following order:
"This matter came on to be heard by me on a demurrer to the complaint, on the ground that said complaint did not state facts sufficient to constitute a cause of action.
After hearing arguments by Messrs. Huger, Wilbur 
Guerard, attorneys for the defendant, and Messrs. Hagood Rivers, attorneys for the plaintiff, it is ordered that the demurrer be, and the same is hereby, overruled, and that the defendant have ten days from the date of this order in which to answer."
The defendant appealed upon the following exceptions:
First. "Because his Honor, the presiding Judge, erred in overruling the demurrer, because it appears upon the face of the complaint, that the complaint states no cause of action against the defendant in favor of the plaintiff, in that *Page 368 
the complaint alleges that the acts of defendant's negligence caused damages to a person not a party to this action, and not that the said acts of negligence caused damage to the plaintiff.
Second. "Because his Honor, the presiding Judge, erred in not holding that a guardian ad litem has no power to maintain an action in his capacity as guardian on behalf of an infant for personal injuries done to said infant, whereas he should have held that such action should have been brought in the name of the infant, appearing by his guardianad litem.
Third. "Because his Honor, the presiding Judge, erred in not holding that the infant, Violet A. Peiper, the person who, according to the allegations of the complaint, suffered all the damages complainted of, was not a party to the action."
Section 194 of the Code of Civil Procedure is as follows:
"The defendant may demur to the complaint, when it shall appear upon the face thereof, either:
1. That the Court has no jurisdiction of the person of the defendant or the subject of the action, or
2. That the plaintiff has not legal capacity to sue, or
3. That there is another action pending between the same parties, for the same cause, or
4. That there is a defect of parties, plaintiff or defendant, or
5. That several causes of action have been improperly united, or
6. That the complaint does not state facts sufficient to constitute a cause of action."
Section 195 of the Code of Civil Procedure provides that "the demurrer shall distinctly specify the grounds of objection to the complaint. Unless it do so it may be disregarded."
The only ground of demurrer upon which the defendant relied in the Circuit Court, was, that it did not appear that *Page 369 
the plaintiff suffered any damage by reason of the acts of negligence alleged in the complaint.
As we have already stated, the complaint not only alleges that Violet A. Peiper, but also her father, W.H. Peiper, sustained injury at the same time, through the negligence and recklessness of the defendant.
Furthermore, it does not appear from the record that his Honor, the Circuit Judge, was requested to rule, or that he made any ruling, upon the objections specified in the exceptions. Therefore they are not properly before this Court for consideration. Nor does it appear anywhere in the record that the defendant relied upon the fourth ground of demurrer, to wit: "That there was a defect of parties plaintiffs," nor that the Circuit Judge was requested to rule upon such objection.
As this objection was not specified, it was waived.
The appeal is based upon an exceedingly technical ground, and it is very probable that if a motion had been made to amend the complaint, the irregularity in question would have been cured, and the delay in the administration of the law been thereby prevented.
For these reasons I dissent.